DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicants amendments and remarks filed on 03/08/2022. 
Claims 1 and 9 are amended.
Claims 4and 13 are cancelled.
Claim 21 has newly added.
Claims 1-3, 5-12, 14-17 and 21 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-12, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over H.M. Lokhorst et al., (The New England J of Med, 373, 1207-1219, 2015) in view of Essler (US 2015/0283275), Wouter A. P. Breeman et al., (Eur. J Nuc Med Mol Imaging, 32, 478-485, 2005) and White (US 2005/0112060).
Lokhorst discloses a study studied of daratumumab, a CD38-targeting, human IgG1κ monoclonal antibody, in a phase 1–2 trial involving patients with relapsed myeloma or relapsed myeloma that was refractory to two or more prior lines of therapy (abstract). Daratumumab administered at doses of 0.005 to 24 mg per kilogram of body weight in part 1. In part 2, the dose-expansion phase, 30 patients received 8 mg per kilogram of daratumumab and 42 received 16 mg per kilogram, administered once weekly (8 doses), twice monthly (8 doses), and monthly for up to 24 months. Daratumumab, a human IgG1κmonoclonal antibody, binds to a unique CD38 epitope.  Preclinical studies showed that daratumumab induced target-cell killing of CD38-expressing tumor cells by means of multiple mechanisms, including complement-mediated and antibody-dependent cell-mediated cytotoxic effects, antibody-dependent cellular phagocytosis, apoptosis,8,9 and to a lesser extent, inhibition of the enzymatic activity of CD38 (page 1208). Lokhorst discloses that monoclonal antibodies are likely to change myeloma treatment, and daratumumab is one of several in clinical development (as monotherapy or as part of a combination therapy). Preclinical studies indicate that the addition of lenalidomide to daratumumab enhances the killing of lenalidomide-resistant or bortezomib-resistant myeloma cells in vitro and reduces tumor growth in an in vivo xenograft model (page 1217). Additional disclosure includes that daratumumab showed single agent antitumor activity in a population of patients with highly difficult-to-treat myeloma who had very few effective treatment options. Its target and mechanisms of action differentiate it from existing therapies.
Lokhorst fails to disclose antibody labeled and an unlabeled portion of daratumumab with 225-Ac and effective dosage of radiation.
Essler discloses a method of treating multiple myeloma and non-Hodgkin's lymphoma (cancer) in an individual in need thereof, comprising administrating an effective amount of pharmaceutical composition comprising a monoclonal antibody specific for CD38 and a radionuclide (radioconjugate). The radionuclide comprises an alpha particle emitting isotope, for example, dismuth-213, and actinium-225 (abstract, 0010 and 0013). The monoclonal antibody comprises a human or humanized immunoglobulin (lgG1). Essler discloses that CD38 is an example of an antigen expressed on such malignant plasm cells, and other, lymphocytes. Functions ascribed to CD38 include both receptor mediation in adhesion and signaling events. CD38 signaling occurs via cross-talk with antigen-receptor complexes on T and B cells. In one embodiment 213-Bi chelating agent SCN-CHX-A-diethylenetriaminepentaacetic acid (DTPA) was covalently coupled to anti-CD38 -Mab (0072). 
Breeman disclose the application of 68-Ga-labelled DOTA-conjugated peptides for positron emission tomography (PET) and discloses the practical aspects and results of radiolabeling DOTA-peptides with TiO2-based commercially available 68Ge/^8Ga generator (abstract). In one embodiment, discloses that the rate of incorporation of 68-Ga in DOTA-peptides was found to be pH dependent (Fig. 2a), and there was no incorporation at pH1, a slow start at pH 2.5, and completion of incorporation at pH 4 after 5 min at 80oC (Fig. 2b) (page 480). Thus, percent of incorporation of required amount of radionuclide into chelator moiety would read on labeled and unlabeled portion of antibody and it would be obvious to one of ordinary skill in the art to obtain a required percentage or (incorporation of radionuclide) of labeled portion of antibody. 
White discloses a method of treating a disease or condition wherein suppression and/or depletion and/or blocking the function of B-cells is therapeutically beneficial, comprising the steps of: (i) administering a therapeutically effective amount of cold (non- radiolabeled) anti-CD20 monoclonal antibody having B cell depleting activity; and (ii) administering a therapeutically effective amount of a hot (radiolabeled) anti-CD22 antibody or fragment thereof; wherein said anti-CD20 antibody and said radiolabeled anti- CD22 antibody or fragment are administered separately or in combination, and in either order. The B-cell malignancy, leukemia or lymphoma and non-hodgkin lymphoma (reads on cells expressing CD38). The antibodies may be in the same formulation or may be administered in difficult formulations. Administration can be concurrent or sequential, and may be effective in either order (0175). The formulation herein may also contain more than one active compound as necessary for the particular indication being treated, preferably those with complementary activities that do not adversely affect each other. For example, it may be desirable to further provide a chemotherapeutic agent, cytokine or immunosuppressive agent or an antibody that binds T cells, e.g. one which binds LFA-1) (0178). The dosage of the antibody may be the same or different for the treatment of non-Hodgkin's lymphoma. White discloses that the amount of the radiolabeled anti-CD22 antibody will depend upon factors such as the particular therapeutic radiolabel, e.g. whether it is an alpha, beta. or delta. emitter. Methods for determining appropriate dosages of radiation are well known. Dosages of radiolabeled antibodies will also vary depending on the patient, the antibody specificity, half-life, radioisotope stability, etc., and of course, the extent of disease. Radiolabeled anti-CD22 antibodies are typically administered at a dosage of about 0.001 to 150 mCi/kg, more preferably 0.1 to 50 mCi/kg, still more preferably 0.1 to 30 mCi/kg. Another suitable dosage will range from 10 to 30 mCi/kg. The dosages of radiation can be determined by the ordinary artisan. (0185 and 0219). Additional disclosure includes that the methods of treatments may be used to treat a variety of B cell lymphomas but are particularly useful wherein said B cell lymphoma is non-Hodgkin's lymphoma (NHL).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate radiolabeled antibody into Lokhorst’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Essler teaches that radionuclides that can be used to damage cells, such as cancer cells, are high energy emitters. The high energy radionuclide preferably acts over a short range so that the cytotoxic effects are localized to the targeted cells and in this way, radiotherapy is delivered in a more localized fashion to decrease damage to non-cancerous cells and reasonably would have expected success because both Lokhorst and Essler teaches a composition that can be used in the same field of endeavor such as for treating multiple myeloma.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the dosing techniques for radiolabeled antibodies taught by White into Lokhorst’s composition, in order to enhance therapeutic efficacy. The person of ordinary skill in the art would have been motivated to make these modifications because Whited teaches that the combination will affect synergistic results and  will provide for enhanced killing or depletion of tumorigenic B cells because the cold anti-CD20 antibody initially clears most CD20 expressing cells and the radiolabeled anti-CD22 antibody clears substantially all remaining tumorigenic B cells (0027) and reasonably would have expected success because the subject combination therapy is useful for treating malignancies, particularly solid tumors or late stage malignancies wherein B cells promote tumor growth, maintenance and/or metastasis, especially B-cell malignancies and leukemias, as well as autoimmune diseases, transplant, allergic disorders, inflammatory.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618